DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-9 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being  by Mazar (Pub. No.: US 2015/0302150 A1).

 	Regarding claim 1, Mazar teaches an assistance control method for an assistance system that assists monitoring a monitoring object person (Abstract, patient management system) and includes: 
  	a sensor device which is provided in a manner corresponding to the monitoring object person who is a monitoring target, and detects monitoring object person information that is information associated with the monitoring object person (Fig. 1-Fig. 3, patient sensor 102,  200 and 300, para [0029], “The chest sensor 102 can include several adherent electrodes for contacting the skin of the patient 104 to record various vital signs for the patient, including heart rhythm (via ECG) and heart rate.”); 
 	a central processing device which is communicably connected to the sensor device, receives, from the sensor device, the monitoring object person information detected by the sensor device, and determines an abnormal state of the monitoring object person based on the monitoring object person information (Fig. 1, central server 113, para [0063], “For example, the central server 113 can identify an alarm state for the patient 104, either by receiving a notification from the bedside monitor 108 of the alarm state, or by identifying the alarm state by processing information collected by the chest ”); and 
 	a plurality of terminal devices communicably connected to the central processing device (Fig. 1 and Fig. 5A, monitoring stations 114 and mobile devices 500, para [0063], “The central server 113 can identify a first set of caregivers to alert to the alarm situation.  The central server 113 can transmit alerts regarding the alarm state for the patient 104 to the identified first set of caregivers by, for example, sending alerts to mobile devices of each of the first set of caregivers,”. The central server communicates with the mobile devices carried by the caregivers),
 	 the method comprising: 
 		acquiring, from among the plurality of terminal devices, a notification destination terminal device which is a terminal device of a notification destination to be notified of abnormality of the monitoring object person and is determined in accordance with the abnormal state of the monitoring object person determined by the central processing device (para [0049], “In some implementations, the system 100 can automatically recognize an alarm state for the patient 104 and alert an appropriate caregiver to respond to the situation.  For example, the bedside monitor 108 can analyze information received from the chest sensor 102 to determine that the patient 104 is choking.  The bedside monitor 108 can recognize this as ”, para [0191], “The system can also automatically identify caregivers (e.g., surgeons, attending nurses, physicians assistants, pharmacists, anesthesiologists, etc.) having the appropriate skills for performing or assisting with the surgical procedure who are not otherwise engaged during the applicable time frame and schedule the identified caregivers to participate in the surgical procedure.”. The central server notifies the closet caregivers in the event of a choke or notifies caregivers with the suitable skills to assist the patient);  
 	notifying, of the abnormality of the monitoring object person, the notification destination terminal device acquired in the acquiring of the notification destination terminal device (Fig. 5A, alert 512 and interface to access alert, para [0156], “The user interface 502 further includes a control 518 for accessing alerts.  For example, the user can select the control 518 to cause the mobile device 500 to display current alerts for the patient, past alerts for the patient, alerts that occurred within a specified time frame (e.g., the past week) or alerts associated with multiple patients.” ); and 
 	transmitting the monitoring object person information to the notification destination terminal device from the central processing device in response to a transmission request for the monitoring object person information from the notification destination terminal device that has been notified of abnormality of the monitoring object person in the notifying of the abnormality (Fig. 5B-5C, para [0010], “Both real time and historical vital sign and other information for a patient can be accessed by caregivers who are not at the same physical location as the patient.”. The caregiver selects from the mobile device interface to view vital signs of the patient).

Regarding claim 2, Mazar teaches the assistance control method according to claim 1, further comprising transmitting, from the notification destination terminal device to the central processing device, a result of attendance provided for the monitoring object person; and 
 	saving, in the central processing device, the result of attendance transmitted from the notification destination terminal device to the central processing device in the transmitting of the result (para [0063], “Subsequently, if the central server 113 determines that no one has responded to the alarm state within a specified period of time, the central server 113 can identify a second set of caregivers to inform about the alarm state and transmit alerts regarding the alarm state to the second set of caregivers. … In some implementations, alerts sent to the first and/or second set ”. The central server determines whether any caregiver is responding to the patient).

Regarding claim 4, Mazar teaches the assistance control method according to claims 1 further comprising: 
transmitting an attendance unavailable signal to the central processing device from the notification destination terminal device when input operation indicating that no attendance can be provided for the abnormality of the monitoring object person is performed on the notification destination terminal device; and 
notifying, of the abnormality of the monitoring object person, another terminal device, which is different from the notification destination terminal device out of the plurality of terminal devices, when the attendance unavailable signal is transmitted to the central processing device from the notification destination terminal device in the transmitting of the attendance unavailable signal (para [0063], “The central server 113 can identify a first set of caregivers to alert to the alarm situation.  The central server 113 can transmit alerts regarding the alarm state for the patient 104 to the identified first set of caregivers by, for example, sending alerts to mobile devices of each of the first set of caregivers, or by sending alerts to ”. The central server determines the first set of caregivers is unavailable then notifies the second set of caregivers).

Regarding claim 6, recites a system that performs the method of claim 1. Therefore, it is rejected for the same reasons. 

Regarding claim 8, recites a limitation that is similar to claim 4. Therefore, it is rejected for the same reasons. 

Allowable Subject Matter
Claims 3, 5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zhang (Pub. No.: US 2016/0117901 A1) teaches a healthcare system that notifies the appropriate caregivers based on the condition of the patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 


/ZHEN Y WU/Primary Examiner, Art Unit 2685